02-11-076-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00176-CV
 
 



Juan A. Olvera


 


APPELLANT




 
V.
 




Rosalva Perez Vizcarra


 


APPELLEE



 
 
----------
 
FROM THE 431st
Judicial District OF Denton COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Juan A. Olvera attempts to appeal from the trial court’s May 31, 2011
“Temporary Orders.”  On June 28, 2011, we informed the parties that we were
concerned that we might not have jurisdiction over this appeal because the May
31, 2011 “Temporary Orders” did not appear to be a final judgment or an
appealable interlocutory order and that the appeal could be dismissed for want
of jurisdiction unless any party desiring to continue the appeal filed a
response on or before July 8, 2011, showing grounds for continuing the appeal. 
Neither party responded.  Because the “Temporary Orders” signed by the trial
court on May 31, 2011 do not constitute an appealable interlocutory order, we
dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a),
43.2(f); Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West 2008) (setting
forth appealable interlocutory orders); Tex. Fam. Code Ann. § 105.001(e) (West
2008) (stating that temporary orders rendered under this section are not
subject to interlocutory appeal); Hunter v. Dep’t of Family & Protective
Servs., No. 01-10-00911-CV, 2011 WL 2410129, at *1 (Tex. App.—Houston [1st
Dist.] June 9, 2011, no pet. h.) (mem. op.) (dismissing appeal for want of
jurisdiction after stating that no statute grants an interlocutory appeal from
the temporary orders at issue and that Texas Family Code section 105.001(e)
specifically precludes the interlocutory appeal of temporary orders in suits
affecting the parent-child relationship).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  July 28, 2011




[1]See Tex. R. App. P. 47.4.